DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 9-14, 16, and 17 are rejected under 35 USC 103 as being unpatentable over Resweber (US 2015/0184489 A1), alone.
Referring to claim 1: Resweber teaches a stage cementing tool, comprising:
a housing 110 configured to couple to a casing 22 and comprising a central bore therethrough;
a first plurality of ports 112 arranged on a radial surface of the housing and configured to fluidly connect the central bore and an annulus 12 of a wellbore 10 (Fig. 4C);
a second plurality of ports 114 arranged on the radial surface of the housing uphole of the first plurality of ports and configured to fluidly connect the central bore and the annulus of the wellbore (Fig. 4B);

a sleeve 130 moveable from a first position on the housing to a second position on the housing and thereby fluidly disconnecting the central bore and the annulus through the first plurality of ports and fluidly connecting the central bore and the annulus through the second plurality of ports (Fig. 4B), wherein the sleeve is configured to engage with a wiper plug 140, the sleeve configured to move from the first position on the housing to the second position on the housing as a ball B is communicated through the central bore.
While Resweber teaches wiper plugs are known and ball B may be another type of plug ¶ [0032], Resweber does not specifically teach the sleeve configured to move from the first position on the housing to the second position on the housing as the wiper plug is communicated through the central bore.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ball taught by Resweber to be a wiper plug since such a modification would only require a simple substitution of one known element for another to obtain predictable results.
Referring to claim 9: Resweber teaches a stage cementing system, comprising:
a casing 22 disposed within a wellbore 10, the casing comprising a central bore therethrough configured to receive a pressurized fluid at a pressure greater than a threshold fluid pressure;

a stage cementing tool 100 configured to couple within the casing, the stage cementing tool comprising:
a housing 110 comprising a central bore therethrough;
a first plurality of ports 112 arranged on a radial surface of the housing and configured to connect the central bore of the housing and an annulus 12 of the wellbore (Fig. 4C);
a second plurality of ports 114 arranged on the radial surface of the housing uphole of the first plurality of ports and configured to fluidly connect the central bore of the housing and the annulus of the wellbore (Fig. 4B);
an expandable element 116 coupled to the housing between the first plurality of ports and the second plurality of ports, wherein the first plurality of ports is configured to be downhole of the expandable element and wherein the second plurality of ports is configured to be uphole of the expandable element; and
a sleeve 130 moveable, in response to a communication of a ball B through the central bore of the housing, from a first position on the housing to a second position on the housing and thereby fluidly disconnecting the central bore and the annulus through the first plurality of ports and fluidly connecting the central bore and the annulus through the second plurality of ports (Fig. 4B).
While Resweber teaches wiper plugs are known and ball B may be another type of plug ¶ [0032], Resweber does not specifically teach the sleeve moveable, in response to a communication of the wiper plug through the central bore, from a first 
Referring to claims 2, 3, 10 and 11: Resweber teaches a seal O that fluidly seals the first plurality of ports and is configured to fail at a threshold fluid pressure, wherein the seal comprises a rupture disc [0037].
Referring to claims 4 and 13: Resweber teaches the sleeve is moveable in an axial direction on the housing from the first position on the housing to the second position on the housing (Figs. 4A-4B).
Referring to claims 5 and 14: While Resweber does not specifically teach the sleeve is rotatable within the housing between the first position on the housing and the second position on the housing, since there is no criticality provided for only one form of movement of the sleeve between the first and second positions, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sleeve taught by Resweber to be rotatable between the first and second positions as a matter of design choice.
Referring to claim 6: Resweber teaches the expandable element comprises a packer [0027].
Referring to claim 12: Resweber teaches the wiper plug is configured to move the sleeve from the first position on the housing to the second position on the housing [0036].
Referring to claim 16: Resweber teaches the second plurality of ports 114 are positionable to connect the central bore of the housing and a portion of the annulus uphole of the stage cementing tool (Fig. 4B).
Referring to claim 17: Resweber teaches a plurality of distal ports (not labeled; below “120” in Fig. 4A) arranged on a radial surface downhole from the stage cementing tool configured to fluidly connect the central bore of the casing and the annulus of the wellbore.  Resweber does not specifically teach a plurality of distal ports arranged on a radial surface of the casing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of distal ports taught by Resweber to be arranged on a radial surface of the casing since it is well known in the art for casing to extend below/beyond certain downhole systems.
Claims 7, 8, 15, and 18 are rejected under 35 USC 103 as being unpatentable over Resweber and in view of Esmail (US 9,038,720 B2).
Referring to claims 7, 15 and 18: Resweber teaches the first plurality of ports 112 are positionable to connect the central bore of the housing and a portion of the annulus between the bottom of the stage cementing tool and the top of a zone of the wellbore and the plurality of distal ports are positionable to connect the central bore of the casing and a portion of the annulus downhole of a zone of the wellbore.  Resweber does not specifically teach ports are positionable to connect the central bore and a portion of the annulus between the bottom of the stage cementing tool and the top of a lost circulation 
Referring to claim 8: Resweber teaches the second plurality of ports 114 are positionable to connect the central bore and a portion of the annulus uphole of the stage cementing tool (Fig. 4B).
Allowable Subject Matter
Claims 19-27 are allowed.
Response to Arguments
Applicant’s arguments, see pages 10-13, filed November 12, 2020, with respect to the objections to the drawings, the specification and the claims, as well as the 35 USC 112 and 102 rejections, have been fully considered and are persuasive.  The objections to the drawings, the specification and the claims, as well as the 35 USC 112 and 102 rejections, have been withdrawn. 
Applicant’s arguments, see pages 11-13, filed November 12, 2020, with respect to the rejection(s) of claim(s) 1-4, 6, 9-13, and 16 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 USC 103 as being unpatentable over Resweber (US 2015/0184489 A1), alone.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brandell et al. (US 5,279,370) also teaches a downhole stage cementing tool.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Catherine Loikith/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


02 February 2021